Per Curiam.
Petition by appellants to have a case, now pending in this court on appeal, remanded to the district court to enable the district court to rule upon a motion previously made in that court whereby appellants sought to have a decree of adoption set aside. The motion to set aside the district court decree was still pending in the district court when appellants appealed to this court from the decree of adoption.
In remanding we are not considering the merits. The granting of this motion, as was said in Jensen v. Fischer, 132 Minn. 475, 157 N. W. 498, “is not a suggestion of what result should follow.”
It is ordered that the case be remanded to enable appellants to have a determination of their motion to set aside the judgment.
The proceedings before the district court on the motion, including the court’s order on the motion to set aside the decree of adoption, will be certified to this court as a part of the return.
Petition granted.